                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

TIMOTHY C. CHATMON,                              §
                                                 §
               Plaintiff,                        §
v.                                               §      Civil Action No. 3:17-CV-3322-L
                                                 §
COMMISSIONER OF THE SOCIAL                       §
SECURITY ADMINISTRATION,                         §
                                                 §
               Defendant.                        §

                                             ORDER

       The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 25) was entered on July 22, 2019, recommending that the court grant Defendant’s

Motion to Dismiss (Doc. 20) and dismiss without prejudice this action for lack of subject matter

jurisdiction. No objections to the Report were filed.

       Having reviewed the pleadings, motion, briefs, file, record in this case, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct; and accepts them

as those of the court. Accordingly, the court grants Defendant’s Motion to Dismiss (Doc. 20) and

dismisses without prejudice this action for lack of subject matter jurisdiction. Further, the court

directs the clerk to term Plaintiff’s Motion in Opposition to Defendant’s Motion to Dismiss (Doc.

21), which the court construes as a response to the Motion to Dismiss.

       It is so ordered this 13th day of September, 2019.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge


Order – Solo Page
